Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the claims filed 12/03/2019. Claims 1-24 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a safety relay to allow the power supply…” in claim 2, “a wireless communication module receiving control signals” in claim 3, “a safety relay coupled to the power supply” in claim 5, “a wireless communication module…coupled to the safety relay” in claim 5, “a system control module to control operation of the collaborative manipulator controller” in claim 5, “a remote control device removable received in the remote control device mounting bracket” in claim 8, “a first mounting area and a second mounting area…configured to receive a first type of collaborative manipulator…to receive a second type of collaborative manipulator” in claim 10, “a safety relay…supplying the power supply…” in claim 12, “a wireless communication module receiving control signals” in claim 13, “a wireless communication module…coupled to a system control module to control operation of the collaborative manipulator controller” in claim 15, “a first mounting area and a second mounting area, the first mounting area configured to receive a first type of collaborative manipulator, the second mounting area being configured to receive a second type of collaborative manipulator” in claim 17, “a first mounting area and a second mounting area, the platform assembly including a collaborative manipulator controller received in the cavity” in claim 18, “a system control module for guiding the autonomous mobile vehicles” in claim 22, and “a control communication module communicatively coupled to the first machine and the second machine” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 10-11, 18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”).
	Regarding Claim 1. Skaaksrud teaches an autonomous mobile vehicle comprising:
	an automatic guided vehicle (AGV) having a base (A modular autonomous cart apparatus assembly for transporting an item to be shipped [Claim 1], comprising a modular mobility base platform), a motor coupled to the base, a wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor (FIG. 18A shows the mobility base having wheels at 1805 [paragraph 472]. The wheels are driven by an electric motor powered by an onboard or off-board power source, such as a battery [paragraph 472]), and an AGV controller for controlling movement of the AGV (the modular autonomous cart comprising a modular mobility base platform, a mobility controller disposed as part of the mobile base platform [Claim 1]); and 
	a platform assembly coupled to the base of the AGV and moved with the AGV (FIGS. 18A and B show a modular mobility base having a mobile base platform at 1800, and a modular component alignment interface at 1810), the platform assembly including a frame defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity), the platform assembly including a support plate supported by the frame configured to support a collaborative manipulator (FIG. 27 shows a stationary base at 2715 removably attached to the wall at 2105 (support plate), and a movable grabbing arm at 2720 coupled to the stationary base with a grip head [paragraph 564]. FIG. 20E shows a different arm connected to a base adapter platform at 2005), the platform assembly including a collaborative manipulator controller received in the cavity configured to be operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (FIG. 18C shows an exemplary modular mobility base for a modular autonomous bot apparatus that transports an item being shipped as illustrated as exemplary MB 1705 with a mobile base platform, a modular component alignment interface, a mobility controller at 1825 [paragraph 478]. The modular mobility base is the bottom of the container/cavity where goods are transported. Another control module is shown at 2210 of FIG. 22A. This is a climate control module mounted on the interior side of one of the walls of the transport container/cavity, which can control the heat or humidity of the transport device by directly receiving input from environmental sensors [paragraph 547]. Similarly, FIGS. 30A and 30B show the base cover, which forms the top of the container/cavity. In FIG. 31, an autonomous control system (controller) is shown at 3100 on the bottom of the inside cover, meaning that at least one controller or processor is operatively connected to the sensor array of sensors on the inside of the container [paragraphs 573-575]. The grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. In some embodiments, the grabbing arm actuator driver may be responsive to an authorized grabbing arm control input generated by an external wireless node disposed external to the modular autonomous bot apparatus. As such, the grabbing arm actuator driver may cause the actuated grabbing arm to move towards the item being shipped, cause the grip head to grab onto the item being shipped, and cause the actuated grabbing arm to move the item being shipped as maintained within the grip head at least towards the cargo door of the base adapter platform in response to the wireless authorized grabbing arm control input (manipulator control scheme) [paragraph 536]), the platform assembly including a safety controller received in the cavity, the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative manipulator controller (The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576]. Specifically, an embodiment of the autonomous control system may deploy distributed management where tasks may be offloaded from a particular processor or system within the system at 3100 to another processor or system, so the control system at 3100, which can be one or more controllers, can include a safety controller as well, located inside the container/cavity. The MAM at 1725 may have built-in battery support [paragraph 603], meaning that the controllers in the control system at 3100 are also battery powered).
	Regarding Claim 3. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the safety controller includes a wireless communication module receiving control signals, the wireless communication module being operably coupled to a safety relay of the safety controller to control operation of the safety controller (FIG. 31 shows that Skaaksrud has a wireless interface connected to the autonomous control system at 3100. This wireless communication interface can communicate with external node devices, such as a backend server [paragraph 591]. The server can remotely supply control signals for controlling the propulsion and steering systems of the mobile base [paragraph 622]).
	Regarding Claim 6. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the frame of the platform assembly includes walls enclosing the cavity (FIG. 26 shows the cavity assembled from walls at 2105a-c. FIG. 22A shows how these walls are attached to the platform at 2005, forming the cavity).
	Regarding Claim 7. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray (the MAM containing the manipulator controller and safety controller can, in at least one embodiment, be slidably attached to the walls at 2105 [paragraph 549]. The MAM can contain the autonomous control system at 3100, which may contain the manipulator controller and the safety controller [paragraph 536]).
	Regarding Claim 8. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the frame of the platform assembly includes a remote control device mounting bracket, the platform assembly further comprising a remote control device removably received in the remote control device mounting bracket, the remote control device having a user interface configured to receive user inputs to control operation of at least one of the AGV controller, the collaborative manipulator controller, and the safety controller (The autonomous controller of the MAM can receive a remote command input for the modular autonomous bot apparatus from an external wireless interface (numeral 3125 on the MAM in FIG. 31), such a remote command input may be a remote control input from a delivery supplier [FIG. 33], or a remote control input from a delivery recipient (e.g., remote control wireless signals sent from delivery recipient mobile user access device at 3315 of FIG. 33) [paragraph 621]. These remote inputs can include navigation assistance from an authorized handheld wireless device [paragraph 622]. This means that a remote control device having a user interface allows the user to send inputs received by the vehicle to control one of the mobility controller, the manipulator controller, or the safety controller).
	Regarding Claim 10. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the support plate includes a first mounting area and a second mounting area, the first mounting area configured to receive a first type of collaborative manipulator, the second mounting area being configured to receive a second type of collaborative manipulator (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535]. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005).
	Regarding Claim 11. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	further comprising a collaborative manipulator mounted to the support plate, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate (The arms, especially the grabbing arms shown in FIG. 20E, can be disposed so as to move one or more items/objects so as to load or unload such items/objects [paragraph 535]. The support plate at 2005 is a base to support objects for transport [paragraph 517]).
	Regarding Claim 18. Skaaksrud teaches an autonomous mobile vehicle comprising:
	an automatic guided vehicle (AGV) having a base (A modular autonomous cart apparatus assembly for transporting an item to be shipped [Claim 1], comprising a modular mobility base platform), a motor coupled to the base, a wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor (FIG. 18A shows the mobility base having wheels at 1805 [paragraph 472]. The wheels are driven by an electric motor powered by an onboard or off-board power source, such as a battery [paragraph 472]), and an AGV controller for controlling movement of the AGV (the modular autonomous cart comprising a modular mobility base platform, a mobility controller disposed as part of the mobile base platform [Claim 1]); 
	a platform assembly coupled to the base of the AGV and moved with the AGV (FIGS. 18A and B show a modular mobility base having a mobile base platform at 1800, and a modular component alignment interface at 1810), the platform assembly including a frame defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity), the platform assembly including a support plate supported by the frame (FIG. 27 shows a stationary base at 2715 removably attached to the wall at 2105 (support plate), and a movable grabbing arm at 2720 coupled to the stationary base with a grip head [paragraph 564]. FIG. 20E shows a different arm connected to a base adapter platform at 2005), the support plate including a first mounting area and a second mounting area, the platform assembly including a collaborative manipulator controller received in the cavity being electrically coupled to the battery of the AGV (FIG. 18C shows an exemplary modular mobility base for a modular autonomous bot apparatus that transports an item being shipped as illustrated as exemplary MB 1705 with a mobile base platform, a modular component alignment interface, a mobility controller at 1825 [paragraph 478]. The modular mobility base is the bottom of the container/cavity where goods are transported. Another control module is shown at 2210 of FIG. 22A. This is a climate control module mounted on the interior side of one of the walls of the transport container/cavity, which can control the heat or humidity of the transport device by directly receiving input from environmental sensors [paragraph 547]. Similarly, FIGS. 30A and 30B show the base cover, which forms the top of the container/cavity. In FIG. 31, an autonomous control system (controller) is shown at 3100 on the bottom of the inside cover, meaning that at least one controller or processor is operatively connected to the sensor array of sensors on the inside of the container [paragraphs 573-575]. The grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. In some embodiments, the grabbing arm actuator driver may be responsive to an authorized grabbing arm control input generated by an external wireless node disposed external to the modular autonomous bot apparatus. As such, the grabbing arm actuator driver may cause the actuated grabbing arm to move towards the item being shipped, cause the grip head to grab onto the item being shipped, and cause the actuated grabbing arm to move the item being shipped as maintained within the grip head at least towards the cargo door of the base adapter platform in response to the wireless authorized grabbing arm control input (manipulator control scheme) [paragraph 536]); and 
	a collaborative manipulator configured to be mounted to the support plate at the first mounting area to orient the collaborative manipulator in a first orientation relative to the platform assembly and configured to be mounted to the support plate at the second mounting area to orient the collaborative manipulator in a second orientation relative to the platform assembly, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535]. FIGS. 27A-C shows how a manipulator can be located inside of the cavity, and FIG. 20E shows another manipulator on a base in another location. Additionally, FIGS. 20D-E show two different manipulators in different orientations on the same support plate. The manipulator in 20D is intended to move items from inside the container out of the container by sweeping them out the cargo door [paragraph 533], and the arm shown in 20E can be used to load and unload objects into the container [paragraph 530]).
	Regarding Claim 21. Skaaksrud teaches the autonomous mobile vehicle of claim 18. 
	Skaaksrud also teaches:
	wherein the second mounting area is configured to receive a different type of collaborative manipulator than the first mounting area (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535]. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005).
	Regarding Claim 22. Skaaksrud teaches an autonomous mobile vehicle system comprising: 
	a first machine at a first location having first parts (FIG. 62 shows a machine(s) at 6220a-c, with parts shown in the drawing where the robot can either receive packages for delivery, or be loaded by the loading personnel at 6235); 
	a second machine at a second location having second parts (FIGS. 64A-E shows a receptacle at 6400 with its own parts); 
	a plurality of autonomous mobile vehicles movable between the first machine and the second machine (A method for navigating to a designated shipping location as part of a wireless network of nodes, the nodes being autonomous transport vehicles in the network [paragraph 3637]. This involves navigating to the location where the robot picks up the item to be shipped, and transports the item to a designated shipping location [paragraphs 3640-3643]), each autonomous mobile vehicle comprising an AGV (A modular autonomous cart apparatus assembly for transporting an item to be shipped [Claim 1], comprising a modular mobility base platform), a platform assembly mounted to the AGV, and a collaborative manipulator mounted to the platform assembly (FIG. 20E shows one example of a platform at 2005, mounted on the cart, with a manipulator arm at 2092), the AGV including a base, a motor coupled to the base, a wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor (FIG. 18A shows the mobility base having wheels at 1805 [paragraph 472]. The wheels are driven by an electric motor powered by an onboard or off-board power source, such as a battery [paragraph 472]), and an AGV controller for controlling movement of the AGV (the modular autonomous cart comprising a modular mobility base platform, a mobility controller disposed as part of the mobile base platform [Claim 1]), the platform assembly being movable with the AGV, the platform assembly including a frame defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity), the platform assembly including a support plate supported by the frame, the collaborative manipulator being mounted to the support plate (FIG. 27 shows a stationary base at 2715 removably attached to the wall at 2105 (support plate), and a movable grabbing arm at 2720 coupled to the stationary base with a grip head [paragraph 564]. FIG. 20E shows a different arm connected to a base adapter platform at 2005), the platform assembly including a collaborative manipulator controller received in the cavity operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (FIG. 18C shows an exemplary modular mobility base for a modular autonomous bot apparatus that transports an item being shipped as illustrated as exemplary MB 1705 with a mobile base platform, a modular component alignment interface, a mobility controller at 1825 [paragraph 478]. The modular mobility base is the bottom of the container/cavity where goods are transported. Another control module is shown at 2210 of FIG. 22A. This is a climate control module mounted on the interior side of one of the walls of the transport container/cavity, which can control the heat or humidity of the transport device by directly receiving input from environmental sensors [paragraph 547]. Similarly, FIGS. 30A and 30B show the base cover, which forms the top of the container/cavity. In FIG. 31, an autonomous control system (controller) is shown at 3100 on the bottom of the inside cover, meaning that at least one controller or processor is operatively connected to the sensor array of sensors on the inside of the container [paragraphs 573-575]. The grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. In some embodiments, the grabbing arm actuator driver may be responsive to an authorized grabbing arm control input generated by an external wireless node disposed external to the modular autonomous bot apparatus. As such, the grabbing arm actuator driver may cause the actuated grabbing arm to move towards the item being shipped, cause the grip head to grab onto the item being shipped, and cause the actuated grabbing arm to move the item being shipped as maintained within the grip head at least towards the cargo door of the base adapter platform in response to the wireless authorized grabbing arm control input (manipulator control scheme) [paragraph 536]), the platform assembly including a safety controller received in the cavity, the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative manipulator controller (The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576]. Specifically, an embodiment of the autonomous control system may deploy distributed management where tasks may be offloaded from a particular processor or system within the system at 3100 to another processor or system, so the control system at 3100, which can be one or more controllers, can include a safety controller as well, located inside the container/cavity. The MAM at 1725 may have built-in battery support [paragraph 603], meaning that the controllers in the control system at 3100 are also battery powered); and
	a system control module for guiding the autonomous mobile vehicles within an environment between the first machine and the second machine, the system control module includes a control communication module communicatively coupled to the first machine and the second machine, the control communication module being communicatively coupled to the autonomous mobile vehicles to guide the autonomous mobile vehicles between the first machine and the second machine (the MAM at 1725 of FIGS. 28-29 includes a wireless communication interface at 3125 that communicates with a dispatch server at 6205 of FIG. 62, which can control the robot to travel with the deliverable item and take from a bot storage location or separate location so as to receive the deliverable item, and then take it to deliver the item to the appropriate deliver recipient/designated shipping location [paragraph 1147]. FIGS. 64A-E shows at least one embodiment in which the autonomous carts are in communication through the dispatch server with a stationary machine with wireless node-based remote access control module at 6415, which is part of the receptacle at 6400, a second machine having second parts shown in FIG. 64D, which is occasionally used for holding items and temporarily maintaining an object deposited for shipment [paragraphs 1177-1179], so this second machine can occasionally be the destination for the robot. This same dispatch server at 6205 is shown in FIG. 62 communicating with a machine at 6225a-c, a first machine having first parts, where the robot either receives the package for delivery, or is loaded by a loading personnel shown in FIG. 6240), the system control module including a human machine interface communicatively coupled to the control communication module to receive inputs from an operator (A Human-to-Machine Interface (HMI) that connects an operator to the controller of the robots by displaying information through the displays in FIG. 31 [paragraph 583], and also allow the user to exercise some control over the robot by allowing the operator to select an option to return an item to the store [paragraph 934], meaning that the operator can use the interface to control the robot via the communication module).
	Regarding Claim 24. Skaaksrud teaches the autonomous mobile vehicle system of claim 22.
	Skaaksrud also teaches:
 	wherein the first machine sends a request signal to the system control module when the first parts are available for pick up, the system control module transmits a navigation signal to a selected autonomous mobile vehicle of the autonomous mobile vehicles to navigate to the first machine and pick up the first parts using the collaborative manipulator of the selected autonomous mobile vehicle and to navigate the selected autonomous mobile vehicle to a drop off location, the selected autonomous mobile vehicle sends a delivery signal to the system control module when the first parts are delivered, the system control module sends an acknowledgement signal to the first machine acknowledging deliver of the first parts to the drop off location (FIG. 45 shows that the MAM receives a dispatch command from the dispatch server, including destination information and authentication information at 4505. The authentication relates to an authorized pickup entity, and the dispatch command may be initiated upon a dispatch request received by the server [paragraph 851]. The dispatch request can be sent from a sending entity related to the dispatched logistics operation [paragraph 800]. The dispatch command includes sender identifier information of an external mobile wireless node operated by the sending entity and delivery recipient identifier information related to a delivery recipient for the item being shipped, meaning that the second machine, the receptacle at 6400, can initiate the dispatch request. At the same time, such a dispatch request may be sent by the pickup entity related to the dispatched logistics operation [paragraph 851], meaning that the first machine, the pickup machine of FIG. 62 can also initiate the request. Afterwards, FIG. 5 shows that after receiving the dispatch command in 4505, the MAM autonomously causes the MB to move from an original location to a destination identified by the dispatch command in step 4515, first to pick up the item from the pickup entity in step 4520, and the location where the item is to be shipped in step 4540 [FIG. 45]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 1 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”).
	Regarding Claim 2. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud does not teach:
	wherein the safety controller includes a safety relay to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode.
	However, Galluzzo teaches:
	wherein the safety controller includes a safety relay to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode (a system of manipulation robots in which each robot can be equipped with safety features including safety lights, emergency stop buttons, the ability to display fault, error and/or intended action (such as navigation turn signal), etc. [paragraph 55]. The emergency stop buttons are intended to be reachable by workers [paragraph 25]. Furthermore, the robot may be configured to receive signals which may indicate an emergency and direct the manipulation robot to stop, particularly when a human is detected or obstacle in close proximity, or detect unsafe operation of the robot [paragraph 56]. Galluzzo expressly states that the manipulation robot can be stopped if the sensors detect unsafe operation of the robot, indicating that the manipulator controller is stopped as well. These signals may be received from the central server [paragraph 56], which can act as a safety relay that is restricting power from the controllers (including the manipulator controller)).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with wherein the safety controller includes a safety relay to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode as taught by Galluzzo so that a remote server can be used to restrict manipulator control when the sensors detect unsafe situations.
	Regarding Claim 12. Skaaksrud teaches an autonomous mobile arm platform for an automatic guided vehicle (AGV) having a base (A modular autonomous cart apparatus assembly for transporting an item to be shipped [Claim 1], comprising a modular mobility base platform. FIGS. 18A and B show a modular mobility base having a mobile base platform at 1800, and a modular component alignment interface at 1810), the platform assembly including a frame defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity), a motor coupled to the base, a wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor (FIG. 18A shows the mobility base having wheels at 1805 [paragraph 472]. The wheels are driven by an electric motor powered by an onboard or off-board power source, such as a battery [paragraph 472]), and an AGV controller for controlling movement of the AGV (the modular autonomous cart comprising a modular mobility base platform, a mobility controller disposed as part of the mobile base platform [Claim 1]), the autonomous mobile arm platform comprising: 
	a frame configured to be coupled to the base of the AGV and moved with the AGV, the frame having side walls between a top and a bottom of the frame, the side walls defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity, wherein the walls are shown to be between a bottom at 1710 and 1725 of FIG. 32); a support plate at the top of the frame, the support plate configured to support a collaborative manipulator (FIG. 27 shows a stationary base at 2715 removably attached to the wall at 2105 (support plate), and a movable grabbing arm at 2720 coupled to the stationary base with a grip head [paragraph 564]. FIG. 20E shows a different arm connected to a base adapter platform at 2005); 
	a collaborative manipulator controller received in the cavity configured to be operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (FIG. 18C shows an exemplary modular mobility base for a modular autonomous bot apparatus that transports an item being shipped as illustrated as exemplary MB 1705 with a mobile base platform, a modular component alignment interface, a mobility controller at 1825 [paragraph 478]. The modular mobility base is the bottom of the container/cavity where goods are transported. Another control module is shown at 2210 of FIG. 22A. This is a climate control module mounted on the interior side of one of the walls of the transport container/cavity, which can control the heat or humidity of the transport device by directly receiving input from environmental sensors [paragraph 547]. Similarly, FIGS. 30A and 30B show the base cover, which forms the top of the container/cavity. In FIG. 31, an autonomous control system (controller) is shown at 3100 on the bottom of the inside cover, meaning that at least one controller or processor is operatively connected to the sensor array of sensors on the inside of the container [paragraphs 573-575]. The grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. In some embodiments, the grabbing arm actuator driver may be responsive to an authorized grabbing arm control input generated by an external wireless node disposed external to the modular autonomous bot apparatus. As such, the grabbing arm actuator driver may cause the actuated grabbing arm to move towards the item being shipped, cause the grip head to grab onto the item being shipped, and cause the actuated grabbing arm to move the item being shipped as maintained within the grip head at least towards the cargo door of the base adapter platform in response to the wireless authorized grabbing arm control input (manipulator control scheme) [paragraph 536]); 
	a safety controller received in the cavity configured to be electrically coupled to the battery of the AGV to control a power supply to the collaborative manipulator controller (The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576]. Specifically, an embodiment of the autonomous control system may deploy distributed management where tasks may be offloaded from a particular processor or system within the system at 3100 to another processor or system, so the control system at 3100, which can be one or more controllers, can include a safety controller as well, located inside the container/cavity. The MAM at 1725 may have built-in battery support [paragraph 603], meaning that the controllers in the control system at 3100 are also battery powered). 
	Skaakrud does not teach:
	the safety controller including a safety relay, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode.
	However, Galluzzo teaches:
	the safety controller including a safety relay, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode (a system of manipulation robots in which each robot can be equipped with safety features including safety lights, emergency stop buttons, the ability to display fault, error and/or intended action (such as navigation turn signal), etc. [paragraph 55]. The emergency stop buttons are intended to be reachable by workers [paragraph 25]. Furthermore, the robot may be configured to receive signals which may indicate an emergency and direct the manipulation robot to stop, particularly when a human is detected or obstacle in close proximity, or detect unsafe operation of the robot [paragraph 56]. Galluzzo expressly states that the manipulation robot can be stopped if the sensors detect unsafe operation of the robot, indicating that the manipulator controller is stopped as well. These signals may be received from the central server [paragraph 56], which can act as a safety relay that is restricting power from the controllers (including the manipulator controller)).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the safety controller including a safety relay, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode as taught by Galluzzo so that a remote server can be used to restrict manipulator control when the sensors detect unsafe situations.
	Regarding Claim 13. Skaaksrud in combination with Galluzzo teaches the autonomous mobile arm platform of claim 12. 
	Skaaksrud also teaches:
	wherein the safety controller includes a wireless communication module receiving control signals, the wireless communication module being operably coupled to the safety relay of the safety controller to control operation of the safety controller (FIG. 31 shows that Skaaksrud has a wireless interface connected to the autonomous control system at 3100. This wireless communication interface can communicate with external node devices, such as a backend server [paragraph 591]. The server can remotely supply control signals for controlling the propulsion and steering systems of the mobile base [paragraph 622]).
	Regarding Claim 16. Skaaksrud in combination with Galluzzo teaches the autonomous mobile arm platform of claim 12. 
	Skaaksrud also teaches:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray (The MAM containing the manipulator controller and safety controller can, in at least one embodiment, be slidably attached to the walls at 2105 [paragraph 549]. The grabbing arm on the robot can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576], so the safety controller can be located on the MAM as well).
	Regarding Claim 17. Skaaksrud in combination with Galluzzo teaches the autonomous mobile arm platform of claim 12. 
	Skaaksrud also teaches:
	wherein the support plate includes a first mounting area and a second mounting area, the first mounting area configured to receive a first type of collaborative manipulator, the second mounting area being configured to receive a second type of collaborative manipulator (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535]. At the same time, a second manipulator is shown in FIG. 20D, located on the same support plate, is located on another mounting area in the form of a pair of guardrails at 2085a-b. The reference states that one or more actuated sliding arms may be disposed on the platform [paragraph 533], and also states one or more movable grabbing arms may be disposed on the platform [paragraph 535]. While the reference does not expressly teach that both types of manipulators are used in the same embodiment, the fact that one or more of each type of manipulator can be included in the robot and located in a first and second mounting area for each arm reads on the claim language).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 1 above, and further in view of DiMaio et al. US 20190216555 A1 (“DiMaio”).
	Regarding Claim 4. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud does not teach:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage.
	However, DImaio teaches:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage (a processor controlling a remotely controllable arm allowing the stiffness or compliance of the arm to be changed throughout the range. When joint 156g (FIG. 2) is an instrument holder wrist joint enabling pivotal motion about two axes [paragraph 102]. The processor can estimate the motion performance by determining a resolution of motion of the surgical tool that is possible for the current pose of the remotely controllable arm and the surgical tool [paragraph 149]. For example, for a particular joint, actuation of the joint by an increment (a given applied voltage or current) may result in an amount of motion of the surgical tool that depends on the pose of each of the joints of the remotely controllable arm and the pose of the surgical tool. These powered joints of the remotely controllable arm wherein the one or more processors of the surgical system can drive a powered joint of the remotely controllable arm by selectively activating one or more actuators that move the powered joint [paragraph 57]. The actuator acts as a power converter turning electrical power into rotational energy, and if each powered joint has one, then a robotic arm as described by DiMaio with two powered joints would have a first and second power converter).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage as taught by DiMaio so as to allow the robot to apply different amounts of torque, voltage, or other types of power to each component in the arm for situations where each arm component needs to receive different amounts of power to reach a target item. 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 1 above, and further in view of Ramankutty et al. US 20160368710 A1 (“Ramankutty”).
	Regarding Claim 5. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud also teaches:
	wherein the safety controller includes a safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller (An exemplary autonomous control system at 3100 shown to be inside the top of the mobile base (inside the cavity) [FIGS. 30A-B and 31]. The autonomous controller of the mobile cart is further programmed to notify a server over a wireless radio transceiver when one or more components is not authenticated [paragraph 602], meaning that the safety controller includes a safety relay that can communicate with the server. These components are contained within the MAM shown at 1725 of FIG. 31. As state above, the grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 31, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]).
	Skaaksrud does not teach:
	the safety controller including a circuit breaker in the chamber coupled to the power supply.
	However, Ramankutty teaches:
	the safety controller including a circuit breaker in the chamber coupled to the power supply (In some embodiments, the external controls may include a circuit breaker and lid controls [paragraph 120]. FIG. 13 shows these circuit breakers located on the robotic lifting cart at 1206, inside a controller box having a chamber, control electronics, and a transceiver array [paragraph 119]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the safety controller including a circuit breaker in the chamber coupled to the power supply as taught by Ramankutty so as to provide electrical failsafes for the robot in the event that a fuse or similar circuit component is blown. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 1 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”) and Nishi US 20180222047 A1 (“Nishi”).
	Regarding Claim 9. Skaaksrud teaches the autonomous mobile vehicle of claim 1.
	Skaaksrud does not teach:
	wherein the frame of the platform assembly supports a user interface on an exterior of the frame, the user interface being communicatively coupled to the collaborative manipulator controller.
	However, Galluzzo teaches:
	wherein the frame of the platform assembly supports a user interface on an exterior of the frame, the user interface being communicatively coupled to the collaborative manipulator controller (Each manipulation robot may have a user interface located on the robot at 130 of FIG. 1A, which includes a graphical display monitor and an input device, where the input device may be a touch screen, a track ball, voice command, a keyboard, input buttons or any combination of these devices and possibly others [paragraph 54]. The user interface allows a user to command and control each manipulation robot to perform localized tasks and to enter product picking dispatch information manually, thus sending the robot on its mission. This means that the interface acts like a teach pendant, even if Galluzzo does not expressly refer to it as such).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with wherein the frame of the platform assembly supports a user interface on an exterior of the frame, the user interface being communicatively coupled to the collaborative manipulator controller as taught by Nishi so as to allow for manual control over the robot where a person near the robot can input commands directly into the robot. 
	Skaaksrud in combination with Galluzzo do not expressly teach:
	The user interface is a teach pendant.
	However, Nishi teaches:
	The user interface is a teach pendant (a robot controller configured so as to obtain information relating to the machine tool from the machine tool controller through a communication network and display the information relating to the machine tool on a machine tool-related screen of a display section of a teach pendant [paragraph 5]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the user interface is a teach pendant as taught by Nishi so as to include a display screen, keyboard, and other inputs all in a convenient device for a user to control the robot.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 12 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”) and DiMaio et al. US 20190216555 A1 (“DiMaio”).
	Regarding Claim 14. Skaaksrud in combination with Galluzzo teaches the autonomous mobile arm platform of claim 12. 
	Skaaksrud does not teach:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage.
	However, Dimaio teaches:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage (a processor controlling a remotely controllable arm allowing the stiffness or compliance of the arm to be changed throughout the range. When joint 156g (FIG. 2) is an instrument holder wrist joint enabling pivotal motion about two axes [paragraph 102]. The processor can estimate the motion performance by determining a resolution of motion of the surgical tool that is possible for the current pose of the remotely controllable arm and the surgical tool [paragraph 149]. For example, for a particular joint, actuation of the joint by an increment (a given applied voltage or current) may result in an amount of motion of the surgical tool that depends on the pose of each of the joints of the remotely controllable arm and the pose of the surgical tool. These powered joints of the remotely controllable arm wherein the one or more processors of the surgical system can drive a powered joint of the remotely controllable arm by selectively activating one or more actuators that move the powered joint [paragraph 57]. The actuator acts as a power converter turning electrical power into rotational energy, and if each powered joint has one, then a robotic arm as described by DiMaio with two powered joints would have a first and second power converter).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage as taught by DiMaio so as to allow the robot to apply different amounts of torque, voltage, or other types of power to each component in the arm for situations where each arm component needs to receive different amounts of power to reach a target item. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 12 above, and further in view of Galluzzo et al. US 20150032252 A1 (“Galluzzo”) and Ramankutty et al. US 20160368710 A1 (“Ramankutty”).
	Regarding Claim 15. Skaaksrud teaches the autonomous mobile arm platform of claim 12.
	Skaaksrud also teaches:
	wherein the safety controller includes a safety controller box having a chamber, the safety relay being received in the chamber, the safety controller including a wireless communication module in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller (An exemplary autonomous control system at 3100 shown to be inside the top of the mobile base (inside the cavity) [FIGS. 30A-B and 31]. The autonomous controller of the mobile cart is further programmed to notify a server over a wireless radio transceiver when one or more components is not authenticated [paragraph 602], meaning that the safety controller includes a safety relay that can communicate with the server. These components are contained within the MAM shown at 1725 of FIG. 31. As state above, the grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 31, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]).
	Skaaksrud does not teach:
	the safety controller including a circuit breaker in the chamber coupled to the power supply.
	However, Ramankutty teaches:
	the safety controller including a circuit breaker in the chamber coupled to the power supply (In some embodiments, the external controls may include a circuit breaker and lid controls [paragraph 120]. FIG. 13 shows these circuit breakers located on the robotic lifting cart at 1206, inside a controller box having a chamber, control electronics, and a transceiver array [paragraph 119]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the safety controller including a circuit breaker in the chamber coupled to the power supply as taught by Ramankutty so as to provide electrical failsafes for the robot in the event that a fuse or similar circuit component is blown. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 18 above, and further in view of Horning et al. US 20020092351 A1 (“Horning”).
	Regarding Claim 19. Skaaksrud teaches the autonomous mobile vehicle of claim 18.
	Skaaksrud also teaches:
	wherein the robot includes a first mounting base at the first mounting area and the robot has a second mounting base at the second mounting area different than the first mounting hole base (FIG. 20E shows a stationary base coupled to the platform at 2091, where one example of a manipulator arm is located, and another stationary base for supporting a robotic arm is shown in FIG. 27C at 2715).
	Skaaksrud does not teach that the first and second mounting patterns are located on the support plate. However, positioning both mounting bases on the same support plate would produce the obvious result of wherein the support plate includes a first mounting base at the first mounting area and the support plate has a second mounting base at the second mounting area different than the first mounting base. It would have been obvious to include both mounting bases on the same support plate so as to reduce the number of support plates needed on a robot, thereby reducing its weight and material costs.
	Skaaksrud also does not teach:
	the mounting bases are mounting hole patterns.
	However, Horning teaches:
	the mounting bases are mounting hole patterns (A manipulator mounting assembly is shown in FIG. 7 254 with an attachment plate at 256. A manipulator arm is shown at 272, and a mounting hole pattern (not shown) is located on a ring expanding gripper assembly at 288, which is not the same as the mounting hole pattern of the position plate at 280 of FIG. 8 [paragraph 54]. The transition plate at 282 also provides a hole pattern for attaching the gripper mount plate at 286 to the transition plate at 282).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the mounting bases are mounting hole patterns as taught by Horning so as to allow manipulators to be easily attached and secured to the mounting bases.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 18 above, and further in view of Desmond US 20060101547 A1 (“Desmond”).
	Regarding Claim 20. Skaaksrud teaches the autonomous mobile vehicle of claim 18.
	Skaaksrud also teaches:
	wherein the support plate includes a first mounting area configured to receive power to the collaborative manipulator in the first orientation, and wherein the support plate includes a second mounting area configured to receive power to the collaborative manipulator in the second orientation (FIG. 20B shows an embodiment featuring a power outlet at 2055a for a power bus at 2055b, connected to an auxiliary power source at 2035 [paragraph 525]. This outlet can supply power to other components of the modular autonomous bot apparatus from the auxiliary power source [paragraph 521]. This means that the above-mentioned first and second collaborative manipulators receive power from the support plate at 2005).
	Skaaksrud does not teach:
	power is received through a wire opening configured to receive a power wire for supplying power.  
	However, Desmond teaches:
	power is received through a wire opening configured to receive a power wire for supplying power (A cable wire is shown at 76 of FIG. 4, which shows a number of extendable beam structures, and the cable at 76 passes through a small central hole inside the structure [paragraphs 33-34]. This cable is expressly an internal power and communications cable [paragraph 22]. While not shown, this system of modules can be used to form an arm or hand which can manipulate objects [paragraph 41]).  
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with power is received through a wire opening configured to receive a power wire for supplying power as taught by Desmond so as to allow the manipulator arms to receive power not only at the base of the arms, but at the end effectors as well, and to have these wires stored inside the arm to prevent them from getting tangles or damaged. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 22 above, and further in view of Stubbs et al. US 20170166399 A1 (“Stubbs”).
	Regarding Claim 23. Skaaksrud teaches the autonomous mobile vehicle system of claim 22. 
	Skaaksrud also teaches:
	wherein the first machine and the second machine are coupled to the control communication module (the dispatch server at 6205 is shown to be in communication with the first machine in FIG. 62, and with the second machine in FIGS. 64A-E), the control communication module is communicatively coupled to wireless communication modules of the autonomous mobile vehicles by wireless connections (the MAM at 1725 of FIGS. 28-29 includes a wireless communication interface at 3125 that communicates with a dispatch server at 6205 of FIG. 62).
	Skaaksrud does not teach:
	the first machine and the second machine are coupled to the control communication module by wired connections.
	However, Stubbs teaches:
	the first machine and the second machine are coupled to the control communication module by wired connections (a communication interface module may be responsible for facilitating either or both of wired and wireless communication between management module (communication module) and various components of an inventory system [paragraph 51]. This includes the mobile inventory transfer stations at 250 of FIG. 2).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Skaaksrud with the first machine and the second machine are coupled to the control communication module by wired connections as taught by Stubbs so as to allow for direct connection between stationary parts of the system, thereby reducing reliance on wireless communication which can have issues with interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664